I think a writ bearing the teste of the chief justice, and authenticated by the seal and manual signature of the clerk, must be treated as legal process of the court from which it issues.
I am of opinion, however, that the clerks should be directed not to issue blank writs thus authenticated to persons who are not attorneys, except as required by the statute. An abuse of legal process is an unmitigated evil at any time and under any circumstances: there may be times when such abuse would become an evil of serious and alarming magnitude. If the process of the court be only entrusted to the parties entitled by law to its use, and to officers of the court who may at any time be called to a summary account for its abuse, there is little danger of substantial grievances arising from this cause.
I think the present motion must be denied, but that the clerks should not hereafter deliver blank writs with their signature and the seal of the court upon them to any but attorneys of the court and to parties and their regularly constituted attorneys, to be used by them in cases of their own.
CUSHING, C. J., concurred.
Motion denied.